Title: From Thomas Jefferson to Thomas Mann Randolph, 20 December 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            Thursday. Dec. 20. 98.
          
          Mr. Dinsmore asked me to lend him Gibb’s Rules for drawing, and I forgot to lay it out for him. it is a large thin folio, lying uppermost of a parcel of books laid horizontally on the shelf close to my turning chair. be so good as to give it to him. it is bound in rough calf, and one lid off.  should mr Madison send for my diamond it is in the upper part of the tool chest, in the cell adjacent to the lock of the box.—I here met with the President’s speech which was certainly went to you by the last post. it is war and no war. one discovers the wish without the cause for waging it. I endeavored to arrange my matters so as to prevent your being troubled with them as I am conscious you have been. yet should any thing unexpected embarras them I must just give you the Consular commission ‘to see that the republic recieves no damage.’ I reached this the 2d. day, & go off this morning. my love to my dear Martha, & the little ones, & sincere affection to yourself. Adieu.
          
            Th: Jefferson
          
        